The Court
denied the motion, and held that the appellant had the right to bring on the appeals at this term. The appellant then moved the argument in the second cause. The respondent stated he wished time to prepare *120for the argument, and at his request both causes were set down for the first Thursday of this term.
On that day, John K. Porter, counsel for the appellant appeared, but the respondent did not appear, and his default was taken in the second cause, reversing the order of the special term, with costs.